Citation Nr: 0709905	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
funds.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the RO 
which implemented an April 2003 proposed rating decision that 
found the veteran not competent to handle disbursement of VA 
funds.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.353 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55).  

Pertinent Law & Regulations

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d).  See also 38 C.F.R. § 3.102.  

Analysis

The veteran has a long history of mental illness.  The 
evidentiary record showed that he was medically discharged 
from service due to a psychiatric disorder and was service-
connected for schizophrenic reaction in January 1956.  He has 
been rated 100 percent disabled since October 1980.  This is 
indicative of gross impairment in thought processes.  See 38 
C.F.R. § 4.130 (2006).  A 100 percent disability due to a 
psychiatric disorder is indicative of total impairment of 
employability, see 38 C.F.R. § 3.321(a).  He was also 
determined by VA to be incompetent to handle his financial 
affairs from March 9, 1988 to March 15, 1990.  

The matter of competence involves specific inquiry into 
whether the veteran lacks the mental capacity to contract or 
to mange his own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency, which may only be overcome by clear 
and convincing evidence that leaves no doubt as to the 
person's incompetency.  

In the instant case, the Board has reviewed the appellate 
record and finds that there is clear and convincing evidence 
concerning the veteran's mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without limitation, and that presumption of competency is 
overcome.  

The evidentiary includes numerous VA outpatient notes from 
2002 to 2004, and two VA psychiatric evaluation reports 
undertaken for the specific purpose of determining the nature 
of his cognitive deficit and his mental capacity to make 
informed decisions.  The outpatient notes showed that the 
veteran was seen by VA periodically from 2002 to 2004.  The 
records showed that veteran was homeless most of that time 
and staying at various hotel/motels, and that he was not 
compliant with his medications unless in an assisted living 
or hospital environment.  The progress notes included 
statements from various social workers, hotel/motel clerks, 
and former providers/caregivers who had first hand knowledge 
and personal contact with the veteran during that period.  In 
April 2002, a former provider reported that the veteran had 
been a resident in her home but that he had a tendency to 
become violent and that she would never take him back.  In 
May 2002, a motel clerk reported that the veteran had been 
acting very strange and had dismantled the commode and the 
lamps in his room, appeared confused, and talked to famous 
people who are dead.  In August 2002, a protective service 
worker informed VA outreach services that the veteran was in 
need of a payee.  

In January 2003, the veteran was admitted to a VA hospital 
for dislocation of his left shoulder following an altercation 
with a security guard at a bus station, and was subsequently 
referred for a VA psychiatric evaluation.  On psychiatric 
examination, the veteran was cooperative and friendly, but 
demonstrated some paranoia.  He was tangential and, at times, 
his thought processes were not comprehensible, and he 
displayed some confusion.  Psychological testing showed a 
variable pattern of performance with difficulty on tasks 
requiring learning, memory, flexible thinking, word finding, 
and sustained attention.  His thought processes were marked 
by confusion and paranoia.  The examiner opined that the 
veteran's current neurocognitive deficits were primarily 
related to his long-standing psychiatric problems and that 
recent pharmacotherapy may have further altered his cognitive 
processes.  The psychologist found that the veteran's ability 
to make informed decisions regarding his treatment and 
disposition were compromised by his cognitive deficits and 
psychiatric illness and opined that the veteran would 
function best in an assisted living or a nursing home 
environment.  

A VA progress note in June 2004, indicated that the veteran 
was living at a private assisted living facility since June 
7, 2004, and was brought to the VA facility after telling a 
nurse he felt suicidal.  Subsequent outpatient notes showed 
that he was doing well and was compliant with his 
medications.  

On VA psychiatric examination in November 2004, the examiner 
indicated that he did not have the claims file to review, but 
had reviewed all of the VA computerized records (which 
included the reports described above), and provided a 
detailed description of the veteran's medical history since 
2002.  On mental status examination, he noted that the 
veteran was neatly dressed, fairly well-groomed, and clean 
shaven.  He was oriented, his mood was neutral, and his 
affect was mood congruent and stable.  There were no unusual 
motor movements or postures, and his rate and flow of speech 
was within normal limits.  However, psychological testing 
revealed a pattern wherein the veteran seemed to possess some 
basic skills but was lacking in common sense and/or judgment, 
and had significant impairment of memory.  The examiner noted 
that while the veteran appeared superficially functional, he 
was lacking in common sense, executive control, and judgment, 
and was emotionally quite disturbed.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 25, and 
opined that the veteran was not capable of managing his 
financial affairs.  

As stated above, determinations relative to incompetency are 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  The Board has considered all of the 
evidence of record and finds that the probative medical 
evidence of record is overwhelmingly against the finding that 
the veteran is competent for VA benefits purposes.  The 
evidence of record clearly shows that the veteran has 
profound psychiatric problems and is severely mentally ill 
due to schizophrenic reaction.  Given the consistency of the 
medical evidence as to the veteran's noncompliance with his 
medications unless in a controlled environment; his reported 
lack of common sense and judgment, and his significant 
impairment of memory, the Board finds that the medical 
evidence is clear and convincing and leaves no doubt as to 
his incompetency.  Moreover, there is no competent opinion of 
record to the contrary.  

Parenthetically, the Board notes that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32.  GAF scores ranging 
between 21 and 30 contemplates a level of impairment whereby 
behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  

Based on the discussion above, the Board finds that the 
veteran is not competent for VA purposes, and that the 
preponderance of the evidence is against a restoration of 
competency.  Consequently, the appeal is denied.  



ORDER

The appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


